Case 1:18-cv-07359-BMC Document 37 Filed 02/08/19 Page 1 of 1 PageID #: 5734



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 KATHALEEN FREEMAN, et al.,

                    Plaintiffs,

        -against-                                    18 Civ. 7359 (BMC)

 HSBC HOLDINGS PLC, et al.,

                    Defendants.



       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that Mark E. McDonald of Cleary Gottlieb Steen & Hamilton

LLP, admitted to practice in this Court, hereby enters an appearance as counsel for Defendant

Commerzbank AG in the above-captioned action, and respectfully requests that all pleadings,

notices, orders, correspondence and other papers in connection with this action be directed to the

undersigned at the office set forth below or through the Court’s electronic filing system.

Dated: New York, New York
       February 8, 2019

                                      CLEARY GOTTLIEB STEEN & HAMILTON LLP



                                      By: /s/ Mark E. McDonald________________

                                              Mark E. McDonald
                                              (memcdonald@cgsh.com)
                                              One Liberty Plaza
                                              New York, New York 10006
                                              (212) 225-2000
                                              (212) 225-3999 (fax)

                                              Attorneys for Commerzbank AG
